UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4861


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEVANDER BERNARD JACOBS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:08-cr-00108-D-1)


Submitted:   July 14, 2010                 Decided:   July 29, 2010


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Yurachek, THE LAW OFFICES OF MARK ALLEN YURACHEK, LLC,
Atlanta, Georgia, for Appellant. George E. B. Holding, United
States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Levander Jacobs appeals his fifty-seven month sentence

following his guilty plea to one count of possession with intent

to    distribute            cocaine       base,          in    violation       of     21    U.S.C.

§ 841(a)(1) (2006).             For the following reasons, we affirm.

               On    appeal,        Jacobs         first      contends     that     the    district

court erroneously calculated the drug quantity attributable to

him for sentencing purposes.                        The calculation of an amount of

drugs     to      establish         a     base           offense    level      is     a    factual

determination          we     review     for       clear       error.       United    States       v.

Kellam, 568 F.3d 125, 147 (4th Cir.), cert. denied, 130 S. Ct.
657 (2009).            When the amount of drugs “seized does not reflect

the    scale      of    the    offense,            the     court    shall      approximate        the

quantity       of       the    controlled            substance.”             U.S.     Sentencing

Guidelines          Manual      (“USSG”)             §     2D1.1,       cmt.      n.12      (2008).

Conversion of seized currency to drug amount for the purpose of

setting      an     offense     level         is    permissible.            United    States       v.

Hicks, 948 F.2d 877, 881-82 (4th Cir. 1991); USSG § 2D1.1, cmt.

n.12.

               Contrary        to    Jacobs’         argument,       the    sentencing       court

acted    within        its    discretion           by     converting       currency       found    in

Jacobs’ possession upon his arrest into its drug equivalency.

We    have   carefully         reviewed        the        record    and    conclude       that    the

Government          satisfied           its        burden      of    demonstrating           by     a

                                                    2
preponderance of the evidence the connection between the money

seized and Jacobs’ drug-related activity.                   See United States v.

Gonzalez-Sanchez, 953 F.2d 1184, 1187 (9th Cir. 1992).                           Thus,

the district court did not err by converting the seized money

into its drug equivalency for sentencing purposes under USSG

§ 2D1.1.

             Jacobs     also        alleges     that    the    district        court’s

valuation of the powder cocaine was erroneous.                     However, because

Jacobs’ counsel acquiesced in the district court’s valuation,

Jacobs has waived any claim of error on this issue.                      See United

States v. David, 83 F.3d 638, 641 n.5 (4th Cir. 1996).                         In any

event,     Jacobs     fails    to    establish     error,     as    he   offered    no

persuasive evidence that the district court’s valuation of crack

cocaine was inaccurate.

             We therefore affirm the district court’s judgment.                    We

dispense     with     oral     argument       because   the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3